
	
		II
		112th CONGRESS
		1st Session
		S. 927
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2011
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To require congressional approval before implementation
		  of certain agency actions, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Agency Overreach Moratorium Act
			 .
		2.Prohibition on
			 retroactive withdrawal of certain permitsUnless approved by an Act of Congress, the
			 head of a Federal agency shall not—
			(1)retroactively
			 withdraw any permit issued for Federal land or any area of the outer
			 Continental Shelf that would have been used—
				(A)to produce or
			 harvest a domestic natural resource; or
				(B)to create 1 or
			 more jobs; or
				(2)issue a
			 designation under any law that would restrict or prohibit access to domestic
			 natural resources on Federal land or any area of the outer Continental
			 Shelf.
			3.Congressional
			 approval of designation of national monumentsSection 2 of the Act of June 8, 1906
			 (commonly known as the Antiquities Act of 1906) (16 U.S.C. 431)
			 is amended—
			(1)by striking
			 Sec.
			 2. That the President and inserting the
			 following:
				
					2.Designation of
				national monuments
						(a)In
				generalSubject to the
				requirements of this section, the
				President
						;
			(2)by striking
			 Provided, That when such objects are situated
			 upon and inserting the following:
				
					(b)Relinquishment
				of private claimsIn cases in which an object described in
				subsection (a) is located on
					;
				and
			(3)by adding at the
			 end the following:
				
					(c)Congressional
				approval of proclamationA proclamation issued under subsection
				(a) shall not be implemented until the proclamation is approved by an Act of
				Congress.
					.
			4.Economic
			 analysis by Secretary of Commerce requiredThe head of a Federal agency shall not take
			 any action that modifies the authority of the Federal agency with respect to
			 issuing permits for natural resource development on Federal land or making
			 designations of Federal land under any law until the date on which the
			 Secretary of Commerce completes, and submits to Congress, an economic analysis
			 to determine—
			(1)whether the proposed agency action has the
			 potential to reduce revenue to the Treasury; and
			(2)the potential impact of the proposed agency
			 action on property rights and existing contracts.
			
